Citation Nr: 1138761	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  10-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1950 to September 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for a bilateral hearing loss disability and tinnitus.  These claims are now under the jurisdiction of the RO in Muskogee, Oklahoma.  In April 2011, the Board remanded these claims for further development.  They now return for appellate review. 

In March 2011 the Veteran testified at a hearing before the undersigned at the Muskogee RO.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, the Veteran's claims for a bilateral hearing loss disability and tinnitus must be remanded again for further development for the reasons discussed below. 

The Board finds that the rationale provided in the June 2011 VA examination report does not provide a medical opinion as to each of the elements that the Court of Appeals for Veterans Claim (Court) requires the Board to address in making a decision on the claims at issue.  In the April 2011 Remand, the Board instructed the agency of original jurisdiction (AOJ) to provide an audiological examination to assess the nature and likely etiology of the Veteran's bilateral hearing loss disability and tinnitus and to provide opinion as to the likelihood that the claimed disorders resulted from noise exposure in service.  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the June 2011 VA examination report, the examiner indicated that it was less than likely that the Veteran's hearing loss was caused or aggravated by active service because the Veteran's whispered voice test was normal at discharge (i.e. 15/15 in both ears).  It was also noted that the Veteran did not have any combat medals or ribbons.  The examiner further stated that mild high frequency hearing loss was not ruled out, presumably in reference to the fact that audiometric testing which might have detected such loss was not performed at the Veteran's separation examination.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the United States Court of Appeals for Veterans Claims (Court) held that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the evidence of record shows that a hearing loss disability which developed after service was nevertheless incurred in or aggravated by in-service hazardous noise exposure.  The opinion provided in the examination report was exclusively predicated on a finding that the Veteran's hearing was shown to be normal at separation based on a whispered voice test.  The examiner did not address whether any hearing loss or tinnitus which developed after service may nevertheless have been caused or aggravated by in-service hazardous noise exposure.  See id.  The Court requires VA to address such a contention, and the Board must obtain medical opinion sufficient to serve as a basis for its discussion.  

Additionally, the Board notes that the examiner who prepared the June 2011 report indicated that the Veteran had experienced tinnitus for the last five years.  The Board notes that, at his hearing, the Veteran indicated that tinnitus occurred at times in service, and had been present for many years, with gradual onset of more frequent tinnitus, but with tinnitus present before he began using hearing aids.  The Veteran's contentions as to onset of tinnitus should be discussed in the VA examination report or addendum.  
The Veteran's representative argued, in the September 2011 informal hearing presentation, that the rationale provided by the examiner who provided the 2011 report is not sufficient under Hensley.  On remand, an addendum to the June 2011 VA examination report, or a new VA examination, must be provided.  The examiner must specifically address the likelihood that a hearing loss disability or tinnitus which developed after service was caused or aggravated by in-service hazardous noise exposure, notwithstanding the Veteran's normal whispered voice test at separation.  See id.  In this regard, it is not sufficient to base an opinion in whole or in part on the fact that the Veteran's whispered voice test was normal at separation without explaining the significance of this finding in terms of how it relates to the etiology of the Veteran's hearing loss.  

The Veteran should be afforded another opportunity to identify any outstanding private treatment records or alternative records which might assist him to substantiate his claims.  

The AOJ should also take this opportunity to obtain the Veteran's relevant outstanding VA treatment records from August 2011 to the present and associate them with the file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should again be afforded an opportunity to identify all non-VA healthcare providers who have treated him for hearing loss and/or tinnitus since active service, and whose records are not yet associated with the claims file.  Authorized release forms should be included with the letter.  A copy of this letter must be associated with the file.  

2.  The Veteran's outstanding VA treatment records pertaining to hearing loss and/or tinnitus since August 2011 should be obtained and associated with the file. 

3.  The examiner who provided a June 2011 report should be asked to provide an addendum, or the Veteran should be afforded VA examination.  The addendum or VA examination report should address the following, in addition to the questions addressed in the prior report.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the addendum or examination.  The provider must note in the report that the evidence in the claims file has been reviewed.  

The addendum or VA examination must summarize the Veteran's contentions as to onset of hearing loss and onset of tinnitus, including as set forth in treatment examinations, statements, and a March 2011 hearing before the Board.  

Then, the provider should address the following questions:  
	i.  Is it at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's current hearing loss is a result of active military service?  Explain your answer.  Include any fact other than the results of the Veteran's whisper tests in service considered in formulating your answer.  
   If you determine that it is less than likely that the Veteran's current hearing loss is a result of his active service, please provide an opinion as to the facts and factors resulting in the Veteran's current hearing loss.  
   ii.  Is it at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's exposure to hazardous noise during active military service contributed to or aggravates the Veteran's current hearing loss? Set forth the facts or information which form the basis for your opinion. 
   iii.  Is it at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's current hearing tinnitus is a result of active military service, or has been chronic and continuous (even if intermittent) since his service?  Explain your answer.  Include any fact other than the results of the Veteran's whisper tests in service considered in formulating your answer.  
If you determine that it is less than likely that the Veteran's current tinnitus g loss is a result of his active service, please provide an opinion as to the facts and factors resulting in the Veteran's current hearing loss.  
   iv.  Is it at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's exposure to hazardous noise during active military service contributed to or aggravates the Veteran's current tinnitus?  Set forth the facts or information which form the basis for your opinion. 

As discussed in the body of this remand, the examiner must specifically address the likelihood that a hearing loss disability or tinnitus which developed after service was caused or aggravated by in-service hazardous noise exposure, notwithstanding the Veteran's normal whispered voice test at separation.  Further, it is not sufficient to base an opinion in whole or in part on the fact that the Veteran's whispered voice test was normal at separation without explaining the significance of this finding in terms of how it relates to the etiology of the Veteran's hearing loss.  For the purposes of the opinion, the examiner should assume in-service noise exposure from diesel generators and loud vehicles.

The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



